People v Hemans (2019 NY Slip Op 02115)





People v Hemans


2019 NY Slip Op 02115


Decided on March 20, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 20, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY
LINDA CHRISTOPHER, JJ.


2016-08593
 (Ind. No. 2918/14)

[*1]The People of the State of New York, respondent,
vMilton Hemans, appellant.


Paul Skip Laisure, New York, NY (Samuel Barr of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and Jimei L. Hon of counsel), for respondent.

DECISION & ORDER
Appeal by defendant from a judgment of the Supreme Court, Queens County (Gene Lopez, J.), rendered March 31, 2016, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's plea of guilty included a waiver of his right to appeal. Contrary to the defendant's contentions, the record demonstrates that the defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Sanders, 25 NY3d 337, 341-342; People v Bradshaw, 18 NY3d 257, 264; People v Ramos, 7 NY3d 737, 738; People v Brown, 122 AD3d 133, 145-146).
The defendant's valid waiver of his right to appeal precludes review of the Supreme Court's suppression ruling (see People v Kemp, 94 NY2d 831, 833).
DILLON, J.P., DUFFY, CONNOLLY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court